9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SCHAEFER FAN CO., INC., Plaintiff-Appellant,andRonald E. Schaefer, Plaintiff,v.PIONEER SYSTEMS, INC., Ronald C. Rutten, James R. Zicarelli,David E. Tess and Delbert Carver, Defendants-Appellees.
No. 93-1506.
United States Court of Appeals, Federal Circuit.
Sept. 10, 1993.

DISMISSED.
ON MOTION
ARCHER, Circuit Judge.

ORDER

1
Pioneer Systems, Inc. et al.  (PSI) move to dismiss the appeal of Schaefer Fan Co., Inc. and for an award of $500 for attorney fees incurred in connection with the appeal.  Schaefer moves to voluntarily dismiss its appeal.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Schaefer's motion to voluntarily dismiss is granted.


4
(2) PSI's motion to dismiss is moot.


5
(3) PSI's motion for sanctions is denied.


6
(4) Each side shall bear its own costs.